Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph, and 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ) fourth paragraph, are withdrawn in view of the amendment to the claims.
The art rejections are withdrawn.  While it remains the Examiner’s position that the BIOCAD document discloses the product BCD-100 and that BCD-100 does not refer to “a number of candidate antibodies”, applicant clearly states on page 7, last paragraph, of the response that “the properties, identity and structure of the antibody candidates associated with BCD-100 were not available to the public at the publication date of BIOCAD 9/29/2014 nor at any other time prior to the effective filing date of the present application.” (emphasis added).  Since the BCD-100 antibody was not publically available, the disclosure is not enabling and the art rejections are withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834.  The examiner can normally be reached on M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sheela J. Huff/Primary Examiner, Art Unit 1643